Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending in the present application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08 July 2020 and 20 December 2021 were considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: claims 1 and 8, the meaning of the limitation “a plurality of pixels are to be formed” is unclear. It is not clear as to whether not the pixels are actually formed, as opposed to possibly being formed at some future time. For the purpose of examining the present application, the limitation has been construed as meaning that a plurality of pixels are formed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-13, and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toyoda (US 2006/0008713).
Re: claim 1, Toyoda discloses a base layer 742; partitioning walls (the far left, far right, and middle instances of element 706 as disclosed in Fig. 2) located on the base layer and dividing the base layer into a plurality of pixel regions in which a plurality of pixels are formed (Figs. 1A, 2, 8B; para. 37); and patterns (Fig. 2, all instances of 706 except for those comprising the partitioning walls) located in each of the pixel regions of the base layer, and guiding spread of a liquid drop discharged to the base layer (capability to so guide disclosed in at least Figs. 2, 8B).

Re: claim 15, Toyoda discloses a base layer 742; partitioning walls (the far left, far right, and middle instances of element 706 as disclosed in Fig. 2) located on the base layer and dividing the base layer into a plurality of pixel regions (Figs. 1A, 2, 8B; para. 37); and patterns (Fig. 2, all instances of 706 except for those comprising the partitioning walls) located in each of the pixel regions of the base layer, and guiding spread of a liquid drop discharged to the base layer (capability to so guide disclosed in at least Figs. 2, 8B), where the manufacturing method comprises the steps of forming the patterns (Fig. 2, all instances of 706 except for those comprising the partitioning walls) on the base layer 742 (Fig. 2); forming partitioning walls (the far left, far right, and middle instances of element 706 as disclosed in Fig. 2) on the base layer (Fig. 2); and discharging the liquid drop to the base layer (Fig. 6A).
Re: claim 18, Toyoda discloses the limitations of claim 15, and Toyoda further discloses the step of allowing the liquid drop discharged to the pixel regions to move along the patterns (Figs. 2, 8B).

Re: claims 3, 10, and 17, Toyoda discloses the limitations of claims 1, 8, and 15 respectively, and Toyoda further discloses that upper and lower sections of the patterns (Fig. 2, all instances of 706 except for those comprising the partitioning walls) are arranged repeatedly and alternately such that the patterns have grooves and ridges (Figs. 2, 7E).
Re: claims 4 and 11, Toyoda discloses the limitations of claims 1 and 8 respectively, and Toyoda further discloses that the patterns (Fig. 2, all instances of 706 except for those comprising the partitioning walls) are configured to cause the liquid drop discharged to the pixel regions to move along the patterns (capability discloses in Fig. 8B; para. 75).
Re: claims 5, 12, and 19, Toyoda discloses the limitations of claims 4, 11 and 18 respectively, and Toyoda further discloses that the liquid drop discharged to the pixel regions is uniformly applied to the pixel regions (para. 77 states that the procedure to make color filter 703R is repeated for each color R, B, G).
Re: claims 6, 13, and 20, Toyoda discloses the limitations of claims 1, 8 and 15 respectively, and Toyoda further discloses that each of the patterns (Fig. 2, all instances of 706 except for those comprising the partitioning walls) is formed by lithography, imprinting, inkjet printing, or roll printing (paras. 70-71 disclose lithography).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyoda in view of Moriya (US 7547567).
Re: claims 7 and 14, Toyoda discloses the limitations of claims 6 and 8 respectively, and Toyoda further discloses that each of the patterns is formed by etching 
Moriya discloses that the etching is performed by using lasers or chemicals (Fig. 6E; col. 12, lines 13-14 disclose UV and lines 18-20 disclose fluoric acid). While Moriya does not explicitly disclose that both laser and chemicals are used in the etching, a person of ordinary skill in the art at a time prior to the effective date would have optimized the etching methods such that only those areas to be removed are subject to the process.  In addition, the claim limitation is a product-by-process limitation. A product-by-process claim is an apparatus claim in which a product is claimed in terms of the method used to manufacture it.  While claiming subject matter using a product-by-process limitation in an apparatus claim is permissible, the determination of the patentability of the claim does not depend upon the method of the product’s production unless the applicant can show that the product has unobvious structural differences that are the result of the product being subject to the identified process.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP § 2113). There is no evidence of record that the combination of the UV and chemical etching process imparts a characteristic to the patterns that would not otherwise have been present if some other process known in the art were used to create the patterns. Thus, the etching process used to make the patterns is not limiting.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819. The examiner can normally be reached M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELA K DAVISON/Primary Examiner, Art Unit 2871